Name: 2008/897/EC: Commission Decision of 28Ã November 2008 approving annual and multi-annual programmes and the financial contribution from the Community for the eradication, control and monitoring of certain animal diseases and zoonoses presented by the Member States for 2009 and following years (notified under document number C(2008) 7415)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural activity;  EU finance;  agricultural policy
 Date Published: 2008-12-02

 2.12.2008 EN Official Journal of the European Union L 322/39 COMMISSION DECISION of 28 November 2008 approving annual and multi-annual programmes and the financial contribution from the Community for the eradication, control and monitoring of certain animal diseases and zoonoses presented by the Member States for 2009 and following years (notified under document number C(2008) 7415) (2008/897/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 24(5) thereof, Whereas: (1) Decision 90/424/EEC lays down the procedures governing the Community's financial contribution for programmes for the eradication, control and monitoring of animal diseases and zoonoses. (2) In addition, Article 24(1) of Decision 90/424/EEC provides that a Community financial measure is to be introduced to reimburse the expenditure incurred by the Member States for the financing of national programmes for the eradication, control and monitoring of the animal diseases and zoonoses listed in the Annex to that Decision. (3) Council Decision 2006/965/EC of 19 December 2006 amending Decision 90/424/EEC on expenditure in the veterinary field (2) replaced Article 24 to that Decision by a new provision. By way of transitional measures, Decision 2006/965/EC provided that programmes for enzootic bovine leucosis and for Aujeszky's disease could continue to be funded until 31 December 2010. (4) Commission Decision 2008/341/EC of 25 April 2008 laying down Community criteria for national programmes for the eradication, control and monitoring of certain animal diseases and zoonoses (3) provides that in order to be approved under the measures provided for in Article 24(1) of Decision 90/424/EEC, programmes submitted by the Member States must meet the criteria set out in the Annex to Decision 2008/341/EC. (5) Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (4), provides for annual monitoring programmes by Member States for transmissible spongiform encephalopathies (TSEs) in bovine, ovine and caprine animals. (6) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza (5) also provides for surveillance programmes by Member States to be carried out in respect of poultry and wild birds in order to contribute, inter alia, on the basis of regularly updated risk assessments, to the knowledge on the threats posed by the wild birds in relation to any influenza virus of avian origin in birds. Those annual programmes, and their financing, for monitoring should also be approved. (7) Certain Member States have submitted to the Commission annual programmes for the eradication, control and monitoring of animal diseases, programmes of checks aimed at the prevention of zoonoses, and annual monitoring programmes for the eradication and monitoring of certain TSEs for which they wish to receive a financial contribution from the Community. (8) In 2008, certain multi-annual programmes submitted by Member States for the eradication, control and monitoring of the animal diseases were approved under Commission Decision 2007/782/EC (6). The commitment of the expenditure for those multi-annual programmes was adopted in accordance with Article 76(3) of Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Union. (7). The first budget commitment for those programmes was made after their approval. Each subsequent annual commitment should be made by the Commission in function of the execution of the programme for the previous year, on the basis of a decision to grant a contribution referred to in Article 24(5) of Decision 90/424/EEC. (9) The Commission has assessed the annual programmes submitted by the Member States, as well as the subsequent year (second) of the multi-annual programmes approved in 2008, from both the veterinary and the financial point of view. Those programmes were found to comply with relevant Community veterinary legislation and in particular with the criteria set out in Decision 2008/341/EC. (10) In the light of the importance of the annual and multi-annual programmes for the achievement of Community objectives in the field of animal and public health, as well as the obligatory application in all Member States in the case of the TSE and avian influenza programmes, it is appropriate to fix the appropriate rate of financial contribution of the Community to reimburse the costs to be incurred by the Member States concerned for the measures referred to in this Decision up to a maximum amount for each programme. (11) Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (8) provides that Member States known to be infected by one or more of the diseases listed in Part II of Annex IV to that Directive should draw up eradication programmes for those diseases. (12) Article 17 of Council Regulation (EC) No 1198/2006 of 27 July 2006 on the European Fisheries Fund (9) provides that Member States are to draw up operational programmes to implement the policies and priorities to be co-financed by the European Fisheries Fund. Article 32 of that Regulation provides that the Community may contribute to the financing of the control and eradication of diseases in aquaculture under the terms of Decision 90/424/EEC. Pursuant to Decision 90/424/EEC, Member States may allocate funds within those operational programmes for the eradication of the diseases in aquaculture animals referred to in the Annex to Decision 90/424/EEC. (13) Certain Member States have drawn up multi-annual programmes for the eradication of certain diseases in aquatic animals, listed both in Part II of Annex IV to Directive 2006/88/EC and in the Annex to Decision 90/424/EEC. Those programmes have been technically assessed by the Commission and should therefore be approved. (14) For the sake of better management, more efficient use of Community funds and improved transparency, it is also necessary to fix for each programme (except for multi-annual programmes for the eradication of certain diseases in aquatic animals for which the financial contribution will be fixed after their technical approval), where appropriate, average cost to be reimbursed to the Member States for certain costs, such as the tests used in the Member States and compensation to owners for their losses due to the slaughter or culling of animals. (15) Under Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (10), programmes for the eradication and control of animal diseases are to be financed under the European Agricultural Guarantee Fund. For financial control purposes, Articles 9, 36 and 37 of that Regulation are to apply. (16) The financial contribution from the Community should be granted subject to the condition that the actions planned are efficiently carried out and that the competent authorities supply all the necessary information within the time limits laid down in this Decision. (17) For reasons of administrative efficiency all expenditure submitted for a financial contribution by the Community should be expressed in euro. In accordance with Regulation (EC) No 1290/2005, the conversion rate for expenditure in a currency other than the euro should be the most recent exchange rate set by the European Central Bank prior to the first day of the month in which the application is submitted by the Member State concerned. (18) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: CHAPTER I ANNUAL PROGRAMMES Article 1 Bovine brucellosis 1. The programmes for the eradication of bovine brucellosis submitted by Ireland, Spain, Italy, Malta, Cyprus, Portugal and the United Kingdom are hereby approved for the period from 1 January 2009 to 31 December 2009. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of carrying out laboratory tests, the compensation to owners for the value of their animals slaughtered subject to those programmes and the purchase of vaccine doses, and shall not exceed: (a) EUR 1 100 000 for Ireland; (b) EUR 3 000 000 for Spain; (c) EUR 5 000 000 for Italy; (d) EUR 77 000 for Cyprus; (e) EUR 20 000 for Malta; (f) EUR 1 400 000 for Portugal; (g) EUR 2 000 000 for the United Kingdom. 3. The maximum of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall on average not exceed: (a) for a rose bengal test EUR 0,2 per test; (b) for a SAT test EUR 0,2 per test; (c) for a complement fixation test EUR 0,4 per test; (d) for an ELISA test EUR 1 per test; (e) for animals slaughtered EUR 375 per animal. Article 2 Bovine tuberculosis 1. The programmes for the eradication of bovine tuberculosis submitted by Ireland, Spain, Italy, Poland and Portugal are hereby approved for the period from 1 January 2009 to 31 December 2009. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the costs of carrying out tuberculin and gamma-interferon tests and the compensation to owners for the value of their animals slaughtered subject to those programmes, and shall not exceed: (a) EUR 2 000 000 for Ireland; (b) EUR 5 000 000 for Spain; (c) EUR 2 700 000 for Italy; (d) EUR 1 100 000 for Poland; (e) EUR 1 000 000 for Portugal. 3. The maximum of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall on average not exceed: (a) for a tuberculin test EUR 1 per test; (b) for a gamma-interferon test EUR 5 per test; (c) for animals slaughtered EUR 375 per animal. Article 3 Ovine and caprine brucellosis 1. The programmes for the eradication of ovine and caprine brucellosis submitted by Greece, Spain, Italy, Cyprus and Portugal are hereby approved for the period from 1 January 2009 to 31 December 2009. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the purchase of vaccines, the cost of carrying out laboratory tests and the compensation to owners for the value of their animals slaughtered subject to those programmes, and shall not exceed: (a) EUR 250 000 for Greece; (b) EUR 4 500 000 for Spain; (c) EUR 4 000 000 for Italy; (d) EUR 75 000 for Cyprus; (e) EUR 1 100 000 for Portugal. 3. The maximum of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall on average not exceed: (a) for a rose bengal test EUR 0,2 per test; (b) for a complement fixation test EUR 0,4 per test; (c) for animals slaughtered EUR 50 per animal. Article 4 Bluetongue in endemic or high risk areas 1. The programmes for the eradication and monitoring of bluetongue submitted by Belgium, Bulgaria, the Czech Republic, Denmark, Germany, Estonia, Ireland, Greece, Spain, France, Italy, Latvia, Lithuania, Luxembourg, Hungary, Malta, the Netherlands, Austria, Poland, Portugal, Romania, Slovenia, Finland and Sweden are hereby approved for the period from 1 January 2009 to 31 December 2009. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of carrying out the laboratory tests for virological, serological and entomological surveillance and the purchase of traps and vaccines, and shall not exceed: (a) EUR 1 200 000 for Belgium; (b) EUR 5 000 for Bulgaria; (c) EUR 790 000 for the Czech Republic; (d) EUR 840 000 for Denmark; (e) EUR 4 100 000 for Germany; (f) EUR 10 000 for Estonia; (g) EUR 1 000 000 for Ireland; (h) EUR 50 000 for Greece; (i) EUR 16 100 000 for Spain; (j) EUR 19 100 000 for France; (k) EUR 9 000 000 for Italy; (l) EUR 70 000 for Latvia; (m) EUR 50 000 for Lithuania; (n) EUR 220 000 for Luxembourg; (o) EUR 500 000 for Hungary; (p) EUR 5 000 for Malta; (q) EUR 2 100 000 for the Netherlands; (r) EUR 1 500 000 for Austria; (s) EUR 500 000 for Poland; (t) EUR 3 200 000 for Portugal; (u) EUR 250 000 for Romania; (v) EUR 250 000 for Slovenia; (w) EUR 50 000 for Finland; (x) EUR 370 000 for Sweden. 3. The maximum of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall on average not exceed: (a) for an ELISA test EUR 2,5 per test; (b) for a PCR test EUR 10 per test; (c) For vaccine purchase EUR 0,3 per dose. Article 5 Salmonellosis (zoonotic salmonella) in breeding, laying and broiler flocks of Gallus gallus 1. The programmes for the control of certain zoonotic salmonella in breeding, laying and broiler flocks of Gallus gallus submitted by Belgium, Bulgaria, the Czech Republic, Denmark, Estonia, Germany, Ireland, Greece, Spain, France, Italy, Cyprus, Latvia, Luxembourg, Hungary, Malta, the Netherlands, Austria, Poland, Portugal, Romania, Slovakia, Slovenia and the United Kingdom are hereby approved for the period from 1 January 2009 to 31 December 2009. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of carrying out bacteriological and serotyping tests in the framework of official sampling, the compensation to owners for the value of the birds culled and of the destroyed eggs, the purchase of vaccine doses and the laboratory tests to verify the efficiency of disinfection and shall not exceed: (a) EUR 850 000 for Belgium; (b) EUR 30 000 for Bulgaria; (c) EUR 1 400 000 for the Czech Republic; (d) EUR 75 000 for Denmark; (e) EUR 25 000 for Estonia; (f) EUR 600 000 for Germany; (g) EUR 40 000 for Ireland; (h) EUR 550 000 for Greece; (i) EUR 4 750 000 for Spain; (j) EUR 3 250 000 for France; (k) EUR 1 100 000 for Italy; (l) EUR 76 000 for Cyprus; (m) EUR 270 000 for Latvia; (n) EUR 16 000 for Luxembourg; (o) EUR 1 450 000 for Hungary; (p) EUR 110 000 for Malta; (q) EUR 1 700 000 for the Netherlands; (r) EUR 525 000 for Austria; (s) EUR 1 550 000 for Poland; (t) EUR 500 000 for Portugal; (u) EUR 450 000 for Romania; (v) EUR 625 000 for Slovakia; (w) EUR 25 000 for Slovenia; (x) EUR 20 000 for the United Kingdom. 3. The maximum of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall on average not exceed: (a) for a bacteriological test (cultivation) EUR 5,0 per test; (b) for the purchase of one vaccine dose EUR 0,05 per dose; (c) for serotyping of relevant isolates of Salmonella spp. EUR 20 per test; (d) for the analysis to verify the efficiency of the use of disinfectants EUR 5,0 per test; (e) for the culling of a breeding bird of Gallus gallus EUR 3,5 per bird; (f) for the culling of a laying bird of Gallus gallus EUR 1,5 per bird. Article 6 Classical swine fever and African swine fever 1. The programmes for the control and monitoring of: (a) Classical swine fever submitted by Bulgaria, Germany, France, Luxembourg, Hungary, Romania, Slovenia and Slovakia are hereby approved for the period from 1 January 2009 to 31 December 2009. (b) African swine fever submitted by Italy is hereby approved for the period from 1 January 2009 to 31 December 2009. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of carrying out virological and serological tests of domestic pigs and wild boars and for the programmes submitted by Bulgaria, Germany, France, Romania and Slovakia also at the rate of 50 % of the costs to be incurred for the purchase and distribution of vaccines plus baits for the vaccination of wild boars and, for Romania, for the vaccination of domestic pigs as well, and shall not exceed: (a) EUR 200 000 for Bulgaria; (b) EUR 800 000 for Germany; (c) EUR 550 000 for France; (d) EUR 100 000 for Italy; (e) EUR 350 000 for Hungary; (f) EUR 5 000 for Luxembourg; (g) EUR 2 500 000 for Romania; (h) EUR 30 000 for Slovenia; (i) EUR 550 000 for Slovakia. 3. The maximum of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall on average not exceed for an ELISA test EUR 2,5 per test. Article 7 Swine vesicular disease 1. The programme for the eradication of swine vesicular disease submitted by Italy is hereby approved for the period from 1 January 2009 to 31 December 2009. 2. The financial contribution by the Community shall be at the rate of 50 % of the cost of laboratory tests and shall not exceed EUR 500 000. Article 8 Avian influenza in poultry and wild birds 1. The survey programmes for avian influenza in poultry and wild birds submitted by Belgium, Bulgaria, the Czech Republic, Denmark, Germany, Estonia, Ireland, Greece, Spain, France, Italy, Cyprus, Latvia, Lithuania, Luxembourg, Hungary, Malta, the Netherlands, Austria, Poland, Portugal, Romania, Slovenia, Slovakia, Finland, Sweden and the United Kingdom are hereby approved for the period from 1 January 2009 to 31 December 2009. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State for the costs of carrying out laboratory tests and a lump sum for sampling of wild birds, and shall not exceed: (a) EUR 90 000 for Belgium; (b) EUR 70 000 from Bulgaria; (c) EUR 60 000 for the Czech Republic; (d) EUR 200 000 for Denmark; (e) EUR 500 000 for Germany; (f) EUR 7 000 for Estonia; (g) EUR 60 000 for Ireland; (h) EUR 70 000 for Greece; (i) EUR 350 000 for Spain; (j) EUR 200 000 for France; (k) EUR 550 000 for Italy; (l) EUR 15 000 for Cyprus; (m) EUR 30 000 for Latvia; (n) EUR 40 000 for Lithuania; (o) EUR for 10 000 Luxembourg; (p) EUR 180 000 for Hungary; (q) EUR 7 000 for Malta; (r) EUR 500 000 for the Netherlands; (s) EUR 50 000 for Austria; (t) EUR 80 000 for Poland; (u) EUR 200 000 for Portugal; (v) EUR 400 000 for Romania; (w) EUR 55 000 for Slovenia; (x) EUR 50 000 for Slovakia; (y) EUR 35 000 for Finland; (z) EUR 280 000 for Sweden; (za) EUR 380 000 for the United Kingdom. 3. The maximum of the costs to be reimbursed to the Member States for the tests covered by the programmes shall on average not exceed: (a) ELISA test EUR 1 per test; (b) agar gel immune diffusion test EUR 1,2 per test; (c) HI test for H5/H7 EUR 12 per test; (d) virus isolation test EUR 30 per test; (e) PCR test EUR 15 per test; (f) sampling wild birds EUR 20 per sample. Article 9 Transmissible spongiform encephalopathies (TSE), bovine spongiform encephalopathy (BSE) and scrapie 1. The programmes for the monitoring of transmissible spongiform encephalopathies (TSE), and for the eradication of bovine spongiform encephalopathy (BSE) and of scrapie submitted by Belgium, Bulgaria, the Czech Republic, Denmark, Germany, Estonia, Ireland, Greece, Spain, France, Italy, Cyprus, Latvia, Lithuania, Luxembourg, Hungary, Malta, the Netherlands, Austria, Poland, Portugal, Romania, Slovenia, Slovakia, Finland, Sweden, and the United Kingdom are hereby approved for the period from 1 January 2009 to 31 December 2009. 2. The financial contribution by the Community shall be at the rate of 100 % of the costs to be incurred by each Member State referred to in paragraph 1 for carrying out rapid tests and primary molecular discriminatory tests and at the rate of 50 % of the cost incurred by each Member State for the compensation to owners for the value of their animals culled and destroyed in accordance with their BSE and scrapie eradication programmes and at a rate of 50 % of the cost of the analysis of samples for genotyping, and shall not exceed: (a) EUR 1 850 000 for Belgium; (b) EUR 750 000 for Bulgaria; (c) EUR 920 000 for the Czech Republic; (d) EUR 1 850 000 for Denmark; (e) EUR 8 900 000 for Germany; (f) EUR 220 000 for Estonia; (g) EUR 5 400 000 for Ireland; (h) EUR 2 000 000 for Greece; (i) EUR 7 400 000 for Spain; (j) EUR 12 600 000 for France; (k) EUR 4 100 000 for Italy; (l) EUR 1 800 000 for Cyprus; (m) EUR 230 000 for Latvia; (n) EUR 530 000 for Lithuania; (o) EUR 105 000 for Luxembourg; (p) EUR 990 000 for Hungary; (q) EUR 24 000 for Malta; (r) EUR 2 900 000 for the Netherlands; (s) EUR 1 150 000 for Austria; (t) EUR 3 340 000 for Poland; (u) EUR 1 300 000 for Portugal; (v) EUR 1 300 000 for Romania; (w) EUR 250 000 for Slovenia; (x) EUR 860 000 for Slovakia; (y) EUR 750 000 for Finland; (z) EUR 900 000 for Sweden; (za) EUR 5 900 000 for the United Kingdom. 3. The financial contribution by the Community to the programmes referred to in paragraph 1 shall be for the tests performed and for the animals culled and destroyed and the maximum amount shall on average not exceed: (a) EUR 5 per test, for tests carried out in bovine animals referred to in Annex III to Regulation (EC) No 999/2001; (b) EUR 30 per test, for tests carried out in ovine and caprine animals referred to in Annex III to Regulation (EC) No 999/2001; (c) EUR 50 per test, for tests carried out in cervid animals referred to in Annex III to Regulation (EC) No 999/2001; (d) EUR 175 per test, for primary molecular discriminatory tests carried out as referred to in point 3.2(c)(i) of Chapter C of Annex X to Regulation (EC) No 999/2001; (e) EUR 10 per genotyping test; (f) EUR 500 per bovine animal; (g) EUR 70 per culled sheep or goat. Article 10 Rabies 1. The programmes for the eradication of rabies submitted by Bulgaria, Lithuania, Hungary, Austria, Poland, Romania and Slovakia are hereby approved for the period from 1 January 2009 to 31 December 2009. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of carrying out laboratory tests and for the purchase and distribution of vaccine plus baits for the programmes, and shall not exceed, (a) EUR 790 000 for Bulgaria; (b) EUR 1 100 000 for Lithuania; (c) EUR 780 000 for Hungary; (d) EUR 270 000 for Austria; (e) EUR 4 450 000 for Poland; (f) EUR 500 000 for Romania; (g) EUR 470 000 for Slovakia. 3. The maximum of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall on average not exceed: (a) for an ELISA test EUR 8 per test; (b) for a test to detect tetracycline in bone EUR 8 per test. Article 11 Enzootic bovine leucosis 1. The programmes for the eradication of enzootic bovine leucosis submitted by Estonia, Lithuania, Malta and Poland are hereby approved for the period from 1 January to 31 December 2009. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of carrying out laboratory tests and compensation to owners for the value of their animals slaughtered subject to those programmes, and shall not exceed: (a) EUR 15 000 for Estonia; (b) EUR 20 000 for Lithuania; (c) EUR 500 000 for Malta; (d) EUR 800 000 for Poland. 3. The maximum of the costs to be reimbursed to the Member States for the programme referred to in paragraph 1 shall on average not exceed: (a) for an ELISA test EUR 0,5 per test; (b) for an agar gel immune diffusion test EUR 0,5 per test; (c) for an animal slaughtered EUR 375 per animal. Article 12 Aujeszkys disease 1. The programmes for the eradication of Aujeszkys disease submitted by Spain, Hungary and Poland are hereby approved for the period from 1 January 2009 to 31 December 2009. 2. The financial contribution by the Community to the programmes referred to in paragraph 1 shall be at the rate of 50 % of the costs to be incurred by the concerned Member State for the cost of laboratory tests, and shall not exceed: (a) EUR 800 000 for Spain; (b) EUR 80 000 for Hungary; (c) EUR 2 500 000 for Poland. 3. The maximum of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall on average not exceed for an ELISA test EUR 1 per test. CHAPTER II MULTI-ANNUAL PROGRAMMES Article 13 Rabies 1. The second year of the multi-annual programmes for the eradication of rabies submitted by the Czech Republic, Germany, Estonia, Latvia, Slovenia, and Finland are hereby approved for the period from 1 January 2009 to 31 December 2009. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of carrying out laboratory tests and for the purchase and distribution of vaccine plus baits for the programmes and shall not exceed: (a) EUR 600 000 for the Czech Republic; (b) EUR 325 000 for Germany; (c) EUR 1 000 000 for Estonia; (d) EUR 1 100 000 for Latvia; (e) EUR 370 000 for Slovenia; (f) EUR 100 000 for Finland. 3. The maximum of the costs to be reimbursed to the concerned Member State for the programmes referred to in paragraph 1 shall on average not exceed: (a) for an ELISA test EUR 8 per test; (b) for a test to detect tetracycline in bone EUR 8 per test. 4. The amounts to be committed for the following years shall be decided in function of the execution of the programme in 2009. An indication of these amounts (in euro) is given below: Member state 2010 2011 2012 Czech republic Germany Latvia 1 250 000 Finland 100 000 Estonia 1 250 000 1 250 000 Slovenia 350 000 350 000 350 000 Article 14 Aujeszkys disease 1. The second year of the multi-annual programme for the eradication of Aujeszkys disease submitted by Belgium is hereby approved for the period from 1 January 2009 to 31 December 2009. 2. The financial contribution by the Community shall be at the rate of 50 % of the cost to be incurred by Belgium of carrying out laboratory tests and shall not exceed EUR 175 000. 3. The maximum of the costs to be reimbursed to Belgium for the programme referred to in paragraph 1 shall on average not exceed for an ELISA test EUR 1 per test. Article 15 Enzootic bovine leucosis 1. The second year of the multi-annual programmes for the eradication of enzootic bovine leucosis submitted by Italy, Latvia, and Portugal are hereby approved for the period from 1 January 2009 to 31 December 2009. 2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of carrying out laboratory tests and compensation to owners for the value of their animals slaughtered subject to those programmes and shall not exceed: (a) EUR 800 000 for Italy; (b) EUR 55 000 for Latvia; (c) EUR 350 000 for Portugal. 3. The maximum of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall on average not exceed: (a) for an ELISA test EUR 0,5 per test; (b) for an agar gel immune diffusion test EUR 0,5 per test; (c) for animals slaughtered EUR 375 per animal. 4. The amounts to be committed for 2010 shall be decided in function of the execution of the programme in 2009. An indication of these amounts (in euro) is given below: (a) EUR 800 000 for Italy; (b) EUR 55 000 for Latvia; (c) EUR 350 000 for Portugal. Article 16 Diseases in aquaculture animals The multi-annual programme for the eradication of viral haemorrhagic septicaemia (VHS) submitted by Denmark and the programme for the eradication of koi herpes virus disease (KHV) submitted by Germany are hereby approved for the period from 1 January 2009 to 31 December 2013. CHAPTER III GENERAL AND FINAL PROVISIONS Article 17 The compensation to the owners for the value of the animals culled or slaughtered and of the destroyed products shall be granted within 90 days after the slaughter or culling of the animal or the destruction of the products or after the presentation of the completed claim by the owner. Article 9(1), (2) and (3) of Commission Regulation (EC) No 883/2006 (11) shall apply to compensation payments made outside of the 90 days. Article 18 1. The expenditure submitted by the Member States for a financial contribution by the Community shall be expressed in euro and shall exclude value added tax and other taxes. 2. Where a Member State's expenditure is in a currency other than the euro, the Member State concerned shall convert it into euro by applying the most recent exchange rate set by the European Central Bank prior to the first day of the month in which the application is submitted by the Member State. Article 19 1. The financial contribution by the Community for the programmes referred to in Articles 1 to 16 shall be granted provided that the Member States concerned: (a) implement the programmes in accordance with the relevant provisions of Community law, including rules on competition and on the award of public contracts; (b) bring into force by 1 January 2009 at the latest the laws, regulations and administrative provisions necessary for implementing the programmes referred to in Articles 1 to 16; (c) forward to the Commission by 31 July 2009 at the latest the intermediate technical and financial reports for the programmes referred to in Articles 1 to 16, in accordance with Article 24(7)(a) of Decision 90/424/EEC; (d) for the programmes referred to in Article 8, report to the Commission the positive and negative results of investigations detected during their surveillance of poultry and wild birds through the Commission on-line system, every three months, by forwarding those results within a period of four weeks following the end of the month covered by the report; (e) for the programmes referred to in Articles 1 to 16, forward a final report to the Commission in accordance with Article 24(7)(b) of Decision 90/424/EEC by 30 April 2010 at the latest on the technical execution of the programme accompanied by justifying evidence as to the costs paid by the Member State and the results attained during the period from 1 January 2009 to 31 December 2009; (f) for programmes referred to in Articles 1 to 16, implement the programme efficiently; (g) do not, for the programmes referred to in Articles 1 to 16, submit further requests for other Community contributions for these measures, and have not previously submitted such requests. 2. Where a Member State does not comply with paragraph 1, the Commission shall reduce the financial contribution by the Community having regard to the nature and gravity of the infringement, and to the financial loss for the Community. Article 20 This Decision shall apply from 1 January 2009. Article 21 This Decision is addressed to the Member States. Done at Brussels, 28 November 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. (2) OJ L 397, 30.12.2006, p. 22. (3) OJ L 115, 29.4.2008, p. 44. (4) OJ L 147, 31.5.2001, p. 1. (5) OJ L 10, 14.1.2006, p. 16. (6) OJ L 314, 1.12.2007, p. 29. (7) OJ L 248, 16.9.2002, p. 1. (8) OJ L 328, 24.11.2006, p. 14. (9) OJ L 223, 15.8.2006, p. 1. (10) OJ L 209, 11.8.2005, p. 1. (11) OJ L 171, 23.6.2006, p. 1.